DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 1/27/2021, has been entered and made of record. Claims 1-3,5,6,8-12,17, and 19 are pending in the application. Claims 13-16,18, and 20 have been withdrawn from consideration.

2.	Applicant’s amendments to the claims have overcome the Examiner’s rejections under 35 U.S.C. 112(b).

3.	The Examiner gratefully acknowledges the mapping omission of claims 5 and 8 as pointed out by Applicant.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16,18, and 20 directed to Group II non-elected without traverse. Accordingly, these claims have been cancelled. Note MPEP 823. 



Allowable Subject Matter
	Claims 1-3,5,6,8-12,17, and 19 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to independent claims 1,17, and 19, the Examiner submits that the prior art fails to disclose a solid-state imaging element comprising a pixel circuit that generates a plurality of signal levels and a reset level, an analog-digital converter that converts the reset level to first digital data and pieces of the signal levels to second digital data, and an arithmetic circuit that multiplies the first digital data by an exposure ratio, multiplies the second digital data by the exposure ratio, calculates a difference between the multiplied first and second digital data, stores the difference in memory, and adds additional digital pieces of the signal levels to the calculated difference. Claims 2,3,5,6, and 8-12 are allowed because they depend on claim 1. 
	After reviewing the rejection to claim 7 and considering Applicant’s arguments, the Examiner agrees that the combination of Kim, Vogelsang et al., and Guidash fails to satisfy the limitations of claims 1,17, and 19. Specifically, Kim multiplies a signal level corresponding to one of plurality of different exposure times by an exposure ratio after a reset level has been removed from the signal level. That is, the difference between the signal level and reset level is calculated before application of the exposure ratio, which is contrary to the claim language. Guidash operates similarly to Kim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/12/2021